
	
		II
		Calendar No. 545
		111th CONGRESS
		2d Session
		H. R. 2741
		[Report No. 111–275]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To amend the Reclamation Wastewater and
		  Groundwater Study and Facilities Act to authorize the Secretary of the Interior
		  to participate in the City of Hermiston, Oregon, water recycling and reuse
		  project, and for other purposes.
	
	
		1.Project authorization
			(a)In generalThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) is amended by inserting after section 16__ the
			 following:
				
					16__.City of Hermiston, Oregon, water recycling
				and reuse project
						(a)AuthorizationThe Secretary, in cooperation with the City
				of Hermiston, Oregon, is authorized to participate in the design, planning, and
				construction of permanent facilities to reclaim and reuse water in the City of
				Hermiston, Oregon.
						(b)Cost shareThe Federal share of the costs of the
				project described in subsection (a) shall not exceed 25 percent of the total
				cost.
						(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project described in subsection
				(a).
						.
			(b)Clerical amendmentThe table of sections in section 2 of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 is amended by
			 inserting after the item relating to section 16__ the following:
				
					
						Sec. 16__. City of Hermiston,
				Oregon, water recycling and reuse
				project.
					
					.
			
	
		August 5, 2010
		Reported without amendment
	
